Citation Nr: 1743889	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disability, to include pes planus.  

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for arthritis, right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to June 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record. 

The Board remanded the issues on appeal for additional development in February 2016. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's claim for entitlement to service connection for gastroesophageal reflux disease (GERD), originally claimed as acid reflux, was granted in a separate RO decision dated September 10, 2016, effective from November 30, 2009.  That issue is not in appellate status.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2.  A bilateral foot disability, to include pes planus, existed pre-service and was not  aggravated by service.

3.  A right foot arthritis condition manifested more than one year after separation, and is not shown to be causally or etiologically related to an in- service event, injury, or disease.

4.  A left knee disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in- service event, injury, or disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a bilateral foot disability have not been met. . 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).

3.  The criteria for service connection for arthritis of the right foot have not been met. . 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).

4.  The criteria for service condition for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter pertinent to the instant claims in January 2010, before the initial unfavorable adjudication in January 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Board's remand of February 2016 requested any further private and VA records be associated with the Veteran's claims file; no additional records were found either with VA or from the Veteran.  All private treatment records authorized for release or submitted are associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA audiological examinations in June 2010, January 2011, and August 2016.  In addition, VA examinations were provided in September 2010 and August 2016 for the Veteran's other claimed disabilities.  The Board finds that the VA examinations are adequate for rating purposes as they considered the Veteran's lay statements of record, the medical evidence of record, and included well-reasoned rationales supporting all opinions provided therein. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Service Connection - General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system and arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system or arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran asserts he is entitled to service connection for a bilateral hearing loss disability, a bilateral foot disability, a left knee disability, and a right foot arthritis disability.

A. Bilateral Hearing Loss Disability

The Veteran asserts that he is entitled to service connection for a bilateral hearing loss disability.  Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz ).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The Veteran has never been diagnosed by VA or during active service with hearing loss in either ear that is considered disabling as defined by VA regulations.  38 C.F.R. § 3.385.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss disability is causally related to his active duty. The Veteran has stated that during his service he was exposed to significant levels of noise. Specifically, he has argued that his occupational specialty as a security policeman with periodic duty outdoors on military flight lines consistently exposed him to loud noises coming from jet engines and other aviation maintenance equipment. While he is competent to testify to the persistence of lay-observable symptoms since service, such as decreased hearing acuity, the Veteran is not competent to state that his current hearing loss is causally related to his active duty service, as to do so requires expertise in the field of audiology. Jandreau, 492 F.3d 1372. See 38 C.F.R. §§ 3.303, 3.309.

There is no evidence that the Veteran's statements concerning noise exposure are not credible. 

The Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a substantial gap in time between the Veteran's claimed exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss.  In such a circumstance, other potential causes of his sensorineural hearing loss must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the VA examinations and opinions discussed below.

In March 1999, a year prior to leaving active duty, the Veteran received an audio examination in which he had no auditory threshold higher than 10 dB within the frequencies of 500, 1000, 2000, 3000, or 4000 Hz.  No Maryland CNC test was provided.  This examiner made a note that the Veteran was not routinely exposed to hazardous noise.  In August 2000, there is a note placed in the Veteran's service treatment records that the Veteran passed his annual hearing examination and there were "essentially no changes" from previous examinations.

The Veteran has had three VA hearing examinations since leaving active service:  the first in June 2010, the second in January 2011, and the third in August 2016.  In June 2010, the Veteran had no auditory threshold higher than 10 dB for any of the tested frequencies in either ear.  His Maryland CNC test was 100 percent in each ear.  In an opinion, this examiner stated that the Veteran's hearing was well within normal limits.

In January 2011, with a different VA audiologist, the Veteran had no auditory threshold higher than 10 dB for any of the tested frequencies in either ear.  His Maryland CNC test again was 100 percent in each ear.  In an opinion, this examiner stated that the Veteran's hearing was within normal limits and no signs of acoustic trauma were noted, and that therefore the examination does not show a hearing loss for VA purposes.

In November 2015, the Veteran was seen by a private physician, where as part of the physical examination he received a hearing test.  The Veteran had an auditory threshold not higher than 25 dB in the right ear in the frequencies specified by 38 C.F.R. § 3.385, and not higher than 40 dB in the left ear.  The Maryland CNC test was not given.

In August 2016, the Veteran received his third VA hearing examination.  Here, he had no auditory threshold higher than 20 dB for any of the tested frequencies in either ear, and his Maryland CNC test was 96 percent in the right ear and 94 percent in the left ear.  In the opinion, the examiner stated that the Veteran had normal hearing, and that there were no permanent positive threshold shifts for either ear.

Upon review of all the available medical evidence, the Board therefore finds that the Veteran has not had a VA hearing examination where any tested frequency exceeded the VA's threshold of a hearing disability.  38 C.F.R. § 3.385.  The Board acknowledges the November 2015 private examination which indicates impaired hearing in the Veteran's left ear, though that examination does not meet the complete standard of the VA's regulation regarding audiological examinations.  38 C.F.R. § 4.85.

In this case, the Veteran expressly denied any current or history of hearing loss on May 2000 separation report of medical history. The Veteran received two audiograms during scheduled physicals in March 1999 and August 2000; each reported normal hearing ranges and the Veteran was deemed to be qualified for duty by each examiner while in service. As the Veteran's statement concerning persistent hearing loss since service is inconsistent with his previous statements of record and the medical evidence following his separation, the Board finds his statements to be not credible and therefore entitled to no probative weight.

Even if the Board finds that a current disability exists based on the one private examination of November 2015, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss disability is causally related to his active duty service.  As noted above, due to the inconsistent nature of the Veteran's statements, both internally and with the medical evidence of record, they are not credible and are entitled to no probative weight. While the Veteran points to his history of military noise exposure, the record indicates that the hearing loss was not related to such exposure. The simple notation of a subjective history of noise exposure does not constitute an opinion that it is the cause of the current hearing loss disability, or necessarily imply causation. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

As such, the only competent and credible evidence of record concerning the etiology of the Veteran's hearing loss disability are the VA medical opinions, which indicated that based on the normal audiograms from service and the Veteran's denial of hearing loss at separation, it was less likely than not that the hearing loss was related to service. Thus, the preponderance of the evidence is against a finding of a nexus between the current disability and the in-service noise exposure, and therefore service connection for a bilateral hearing loss disability is not warranted on a direct basis. 38 C.F.R. § 3.303.

Bilateral hearing loss is considered an organic disease of the nervous system, and therefore service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. However, the Veteran's service treatment records are silent for a diagnosis of bilateral hearing loss during service and in-service audiograms were within normal limits. See 38 C.F.R. § 3.385.
 
The Veteran specifically denied any current or past hearing loss at separation in May 2000.  There are only private treatment records after that time that suggest the Veteran has any hearing disability, in November 2015, over 15 years after active service.  As there is no competent and credible evidence of sufficient manifestations of bilateral hearing loss either during service or within the first post-service year, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has a current left ear hearing loss disability, based on the one private examination of November 2015, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss disability is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Bilateral Foot Disability

The Veteran asserts that he is entitled to service connection for a bilateral foot condition, to include pes planus.  He has stated that he had issues with foot pain in both feet while on active duty and that it still occurs, which he is competent to report.  Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran has remarked that his quality of life has been diminished because of the severe pain from his feet. 

On the Veteran's pre-service physical examination, the examiner found and noted "mild bilateral pes planus, asymptomatic."  In November 1995, the Veteran dropped a heavy object on his left great toe and was treated for a contusion.  X-rays taken at the time were negative for any fracture or soft tissue injury.  In October 1996, while in active service, the Veteran sought medical care for his feet, stating both feet hurt while he ran.  Ingrown toenails were noted, and there was no mention of the Veteran's pes planus or any other foot disorder on this visit.  The treating physician found that reflexes and motion were good and instructed the Veteran to return in a week for follow-up.  The remainder of the Veteran's service treatment records, to include the exit examination, are silent for any feet disorders or conditions.

The first indication after service when the Veteran sought medical care for his feet was a visit with the Veteran's private physician, Dr. H., in April 2007, who diagnosed the Veteran with plantar fasciitis.  The next mention in private records comes in December 2012 when the Veteran sought care from a podiatrist for pain in the left heel.  This podiatrist stated the Veteran had a "fairly pes planus foot type in stance," and diagnosed plantar fasciitis of the left foot and also a plantar calcaneal spur of the left foot.  X-rays were taken and no other foot abnormalities on either side were noted.  This podiatrist did note the Veteran complained his orthotics had broken and since then his left foot had become sore again.

The Veteran received his first VA examination for his claimed bilateral foot disability in September 2010.  Here, the examiner diagnosed pes planus of each foot.  The examiner noted metatarsal head tenderness over the feet bilaterally and the plantar aspect of the heels.  He noted the Veteran's consistent plantar fascial pain to deep palpation.  Imaging studies of the feet showed bilateral pes planus but with no evidence of fracture or dislocation.  Joint spaces were normal.  Bone density is normal.  Tiny bilateral Achilles spurs were noted on the on the calcaneus of each foot.  

This VA examiner also provided an opinion that the Veteran's diagnosed bilateral foot condition was at least as likely as not caused by or a result of military service.  His rationale was that the Veteran was seen for foot pain while in service and even though the record did not indicate the chronicity of foot pain, the current severity of the Veteran's pes planus was such that it probably occurred during his six years of active service.

VA obtained a December 2010 addendum opinion for the bilateral foot disability from another examiner using the physical results from the September 2010 examination.  This examiner opined that the Veteran had pre-existing pes planus, as indicated on the service entrance examination, and that it was asymptomatic at the time, remained asymptomatic, and was not aggravated by military service as the record was silent for any treatment other than trauma to the big toe.

The Veteran received another VA examination for his feet in August 2016.  Here, the Veteran reported pain from the soles of his feet, along with a decreased capacity for prolonged walking.  The medical history taken by the examiner included a statement that the Veteran worked as a postal mail carrier, though he shifted to an inside postal supervisory position due to his feet and knees.  This examiner made a diagnosis of severe bilateral pes planus.  In an accompanying opinion, this examiner stated that it was less likely than not that the Veteran's pes planus worsened during service.  His rationale was based on the absence of any complaints by the Veteran other than the ingrown toenails noted in October 1996, and that the service exit examination was silent for any feet problems of any type.

Medical examinations over time since service, beginning in 2007, both VA and private, have consistently diagnosed the Veteran with a bilateral foot condition.  Thus, the requirement for a current disability is met.

However, because the Veteran's pes planus was noted on his service entrance examination, an analysis must be made as to whether the Veteran's bilateral foot condition was aggravated beyond its normal progression by his service duties.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Here, the preponderance of the evidence must show that a worsening occurred in or during service beyond a normal progression.  Id.  The Board finds that because the Veteran had no medical issues with his pes planus or a related bilateral foot condition that his pre-existing noted pes planus was not worsened by service.  The two incidents in service involving the Veteran's feet-ingrown toenails contributing to running discomfort and the dropping of the heavy object on the left great toe-did not involve the Veteran's pes planus.  The Board notes the remainder of the Veteran's service records, to include the exit examination, are silent for any mention of pes planus or any related bilateral foot disorders.  

The Board notes that the Veteran, while competent to report his symptoms both current and past, has presented no competent evidence of in-service aggravation of his claimed bilateral foot disability.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to an aggravation of the preexisting condition during military service.  That is, the Veteran is not competent to opine on matters such as aggravation of his bilateral foot disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to in-service aggravation of his bilateral foot disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Thus, the statements offered by the Veteran in support of his own claim are not competent evidence of aggravation.

Accordingly, because the evidence of record indicates that there was no increase in disability during the Veteran's period of active duty service, the Board finds that the presumption of aggravation is not for application.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

With regard to the direct service connection, there are two VA opinions against the possibility of service connection and one VA opinion in favor.  The Board gives greater probative weight to the negative opinions of December 2010 and August 2016.  They were based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  While the Board acknowledges the contrary opinion of September 2010, the Board finds its limited review of the Veteran's history, when compared to the more substantive opinions of December 2010 and August 2016, diminish its probative value.  Thus, the preponderance of the evidence is against a finding of a nexus between the current disability and the in-service foot injuries, and therefore service connection for a bilateral foot disability is not warranted on a direct basis. 38 C.F.R. §§ 3.303, 3.306.

Although the Veteran has established a current disability and a pre-existing condition, the preponderance of the evidence weighs against a finding that the Veteran's bilateral foot disability is causally related to his service or manifested within an applicable period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Arthritis of the Right Foot

The Veteran is claiming service connection for arthritis of the right foot.  

The Veteran's service treatment records are silent for any mention of arthritis in either foot or the lower extremities.  With reference to the VA examinations discussed in the previous section, X-rays of both feet from the November 1995 left great toe injury were negative for any fracture or soft tissue injury; no mention of arthritis was made.

The private treatment noted above from Dr. H. in April 2007 or the podiatrist in 2012 did not mention arthritis.  The 2012 treatment included x-rays of the feet which were silent for any arthritis.

In September 2010, as noted above, the Veteran received a VA examination for his feet.  While some pain in the plantar fascia was noted, the examiner diagnosed bilateral pes planus and made no mention of arthritis.  The x-rays taken were negative for any arthritis.  No opinion was provided as to the possibility of arthritis.

The Veteran received another VA examination of the feet in in August 2016, and the examiner diagnosed mild bilateral foot arthritis.  Imaging was accomplished, indicating mild degenerative joint disease bilaterally with bilateral enthesophytes at the Achilles tendon.  Degenerative changes of the right midfoot were noted.

This examiner provided an opinion regarding service connection, and stated that because there was only a left foot contusion noted with a hematoma in 1995, plus ingrown toenails noted in 1996, that these problems would not lead to subsequent arthritis of the feet, and that service connection was not substantiated at this time. 

The Board acknowledges the statements by the Veteran of his foot pain, which he is qualified to make.  Jandreau, 492 F.3d at 1377.  But the Board gives greater probative weight to the VA examination and opinion of August 2016.  Determining the etiology of the Veteran's bilateral foot arthritis is a complex medical question which a lay person is not competent to address.  The Veteran's assertions about the cause or etiology of his feet disability are not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  The Veteran does not report an arthritis issue of his feet, separate from his claimed bilateral foot disability above, until 9 years after his active service.  The Veteran's service treatment records and his records of private treatment involving his feet are silent for any feet arthritis issues.  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the August 2016 VA opinion.

The VA medical opinion of record is probative, as the examiner has reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinions provided. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). As such, the only competent and credible evidence of record concerning the etiology of the Veteran's claimed right foot arthritis disability is the August 2016 medical examination and opinion, which indicated the Veteran's current foot arthritis was less likely than not related to service. Thus, the preponderance of the evidence is against a finding of a nexus between the current foot arthritis disability and the noted in-service foot injuries, and therefore service connection for a right foot arthritis disability is not warranted on a direct basis. 38 C.F.R. §§ 3.303.

Arthritis is considered a chronic disease, and therefore service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. However, the Veteran's service treatment records are silent for a diagnosis of arthritis during service or within one year after service. See 38 C.F.R. § 3.385.

The Board finds that the requirement for a current disability is met, satisfying the first requirement of service connection.  But the Board finds no competent or credible evidence of an in-service injury or event relating to the foot arthritis, or that a presumption in favor of chronic diseases and continuity of symptomatology are applicable.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's foot arthritis is causally related to his service or manifested within an applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

D. Left Knee Disability

The Veteran is claiming service connection for a left knee disability.  He asserted in his initial claim in 2009 that his knee hurts to walk on, and at times it was uncomfortable when sitting for a long time.  He claims training in service made it worse, and that it is very painful.

The Veteran's service treatment records are silent for any mention of a left knee disability.  Service treatment records do not show complaints, diagnosis, treatment, or clinical findings regarding disease or injury of the left knee.

The Veteran has no private treatment records regarding his claimed left knee disability.

The Veteran received a VA examination of the knee in in August 2016, and the examiner diagnosed a left knee strain with patella-femoral syndrome.  The examiner took the Veteran's history, noting that the Veteran claimed he initially strained it in 1995-96 by jumping in and out of foxholes during physical training exercises.  After his discharge, the Veteran worked as a postal service letter carrier for 13 years but that his knees began to bother him more and more.  The Veteran denied any knee laxity or instability.  

This examiner provided an opinion regarding service connection, and stated that it was less likely than not that this condition had its onset during service or is otherwise related to service.  The examiner's rationale was that the lack of any documentation in the Veteran's service treatment records or any other treatment records from any source of an in-service event or injury possibly related to the left knee disability.

The Board acknowledges the statements by the Veteran of his knee pain, which he is qualified to make.  Jandreau, 492 F.3d at 1377.  But the Board gives greater probative weight to the VA examination and opinion of August 2016.  The Determining the etiology of the Veteran's left knee disability is a complex medical question which the Veteran is not competent to address.  The Veteran's assertions about the cause or etiology of his knee disability is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  The Veteran does not report a knee disability until 9 years after his active service.  The Veteran's service treatment records and his records of private treatment are silent for any knee issues.  A negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the August 2016 VA opinion.

The VA medical opinion of record is probative, as the examiner has reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinions provided. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). As such, the only competent and credible evidence of record concerning the etiology of the Veteran's claimed left knee disability is the August 2016 medical examination and opinion, which indicated the Veteran's current left knee disability was less likely than not related to service. Thus, the preponderance of the evidence is against a finding that the Veteran's left knee disability is causally related to his active duty, and therefore service connection for a left knee disability is not warranted on a direct basis. 38 C.F.R. §§ 3.303.

The Board finds that the requirement for a current disability is met, satisfying the first requirement of service connection.  But the Board finds no competent or credible evidence of an in-service injury, event, or disease.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's left knee disability is causally related to his service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for right foot arthritis is denied.

Entitlement to service connection for a left knee disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


